AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sbcct 1
                                                                                                                          FILED
                                                                                                                       U.S. DISTRICT COURT
                                                                                                                Iii ,8'1Rll 118'RIC. ARUt.Hl.,1

                                          UNITED STATES DISTRICT COURT
                                                            Eastern District of Arkansas                     JAMES
                                                                           )                                 By:_~~....,.,.---=~~
                UNITED STATES OF AMERICA                                   )        JUDGMENT IN A C.-.ai,,.LLI.,
                                   v.                                      )
                                                                           )
                 RODRIGO PINEDA GOMEZ                                               Case Number: 4:18-cr-00044-JM-1
                                                                           )
                                                                           )        USM Number: 32193-009
                                                                           )
                                                                           )         Molly K. Sullivan and J. Blake Byrd
                                                                           )        Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
   which was accepted by the court.
liZI was found guilty on count(s)         Counts 1s, 2s, 3s, 4s, 6s, 7s, and 9s of Superseding Indictment
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended

 18 u.s.c. § 1113                   Attempted voluntary manslaughter, Military Extraterritorial                12/31/2016                   1s

                                     Jurisdiction Act, a Class D felony

 See Next Page

       The defendant is sentenced as provided in pages 2 through                8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
liZI Count(s)    Counts 1-4 of Indictment                D is      liZI are dismissed on the motion of the United States.

                                                                               •sed
          It is ordered that the defendant must notify the United States attorney for this district within 30 (Ja)'S of any change of name, residence,
or mailing_ address until all fines, restitution, costs, and special assessments       by this jud81J1C!1t are fully paid. If ordered to pay restitution,
the defenchmt must notify the court and United States attorney of material clianges in econonuc circumstances.




                                                                           James M. Moody, Jr., U.S. District Judge
                                                                          Name and Titlc of Judge



                                                                          ""'7!10!11
AO 2458 (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet IA
                                                                                             Judgment-Page   2        of   ---=8__
DEFENDANT: RODRIGO PINEDA GOMEZ
CASE NUMBER: 4:18-cr-00044-JM-1

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                       Offense Ended           Count
18 U.S.C. § 113(a)(4)             Assault by striking, beating, or wounding within the   12/31/2016              2s-4s
                                   Special Maritime and Territorial Jurisdiction,
                                   a Class A misdemeanor
18 U.S.C. § 1001(a)(2)            False statement, a Class D felony                      12/31/2016              6s
18 U.S.C. § 113(a)(3)             Assault with a dangerous weapon, Military              12/31/2016              7s
                                   Extraterritorial Jurisdiction, a Class C felony
18 U.S.C. § 111(a)(1)             Assault, resisting, impeding federal officer,          12/31/2016              9s
                                  a Class D felony
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 -Imprisonment
                                                                                                     Judgment-Page   _....c,3_ of   8
 DEFENDANT: RODRIGO PINEDA GOMEZ
 CASE NUMBER: 4:18-cr-00044-JM-1

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  30 MONTHS on Counts 1s, 6s, 7s, and 9s; and 12 MONTHS on Counts 2s, 3s, and 4s, all to run concurrently




     ~ The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends the defendant participate in anger management and educational and vocational programs during
  incarceration. The Court recommends placement in a facility nearest to Colorado Springs, Colorado, as possible so as to
  allow the defendant to remain near his family.

     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at        - - - - - - - - - D a.m.               D p.m.      on
            D as notified by the United States Marshal.

     ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            l!f'   before 2 p.m. on    8/14/2019

            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL



                                                                          By   -----===----==--=--=c------------------
                                                                                        DEPUrY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                              Judgment-Page   4   of        8
DEFENDANT: RODRIGO PINEDA GOMEZ
CASE NUMBER: 4:18-cr-00044-JM-1
                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     ONE (1) YEAR on each count to run concurrently




                                                       MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                restitution. (check if applicable)
S.       l!f'   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.       D      You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Rclcasc
                                                                                               Judgment-Page: _ _    s__ of _ _ _8___
DEFENDANT: RODRIGO PINEDA GOMEZ
CASE NUMBER: 4:18-cr-00044-JM-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of yom supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in yom conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of yom
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at yom home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must tiy to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as yom position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential hmnan somce or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signatme                                                                                      Date _ _ _ _ _ _ _ _ __
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3B - Supervised Release
                                                                                             Judgment-Page    6     of          8
DEFENDANT: RODRIGO PINEDA GOMEZ
CASE NUMBER: 4:18-cr-00044-JM-1

                                   ADDITIONAL SUPERVISED RELEASE TERMS
14) The defendant must participate in a mental health treatment program under the guidance and supervision of the
probation office. The defendant will pay for the cost of treatment at the rate of $10 per session, with the total cost not to
exceed $40 per month, based on ability to pay as determined by the probation office. In the event the defendant is
financially unable to pay for the cost of treatment, the co-pay requirement will be waived.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet S - Criminal Monetary Penalties
                                                                                                     Judgmmt -Page   -~Z-       of        8
 DEFENDANT: RODRIGO PINEDA GOMEZ
 CASE NUMBER: 4:18-cr-00044-JM-1
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                 JVTA Assessment*                Fine                     Restitution
 TOTALS             S 475.00                   S 0.00                        S 0.00                      S 0.00


 D The determination of restitution is deferred until                         A.mended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.
                                                             - - - - • An

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportion~ P.aYJ!!CDt, unless sp,cified otherwise in
      the priority: order or ~tagc? payment column below. However, pursuant to 18 U.S.C. § 3664(.1), all nonfederal victims must be paid
      before the United States is pmd.

 Name of Payee                                                     Total Loss**            Restitution Ordered           Priority or Percentage




 TOTALS                             S
                                        - - - - - - -0.00
                                                     --                    S- - - - - - -0.00
                                                                                         --

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the           D fine    D restitution.
       D the interest requirement for the         D fine       D   restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•• Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schcdulc of Paymc:nta
                                                                                                         Judgment- Page       8      of       8
DEFENDANT: RODRIGO PINEDA GOMEZ
CASE NUMBER: 4:18-cr-00044-JM-1

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ill    Lump sum payment of$ _4_7_5_.0_0_ _ _ due immediately, balance due

             •    not later than _ _ _ _ _ _ _ _ _ , or
             D    in accordance with    •
                                      C, D D,    D E, or                    D F below; or
B     D Payment to begin immediately (may be combined with               D C,        D D, or      D F below); or
C     D Payment in equal    _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
            _ _ _ _ (e.g., months or -years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal         _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ over a period of
            _ _ _ _ (e.g., months or -years), to commence   _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, pa~t ofcriminal mone!m'Ypena!ties is due during
the petj.od of~nment All criminal monC?fY oenalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the cferk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
